Asch and Silverman, JJ.,
dissent in a memorandum by Silverman, J., as follows: I would reverse the orders appealed from, deny plaintiffs’ motion for a default judgment and vacate the direction for an inquest. In view of the service of the summons on defendant-appellant Hilton Hotels Corporation through the Secretary of State, I would strike the defense of lack of jurisdiction of the person as to that defendant. Special Term has held defendant-appellant to be in default for failure to serve an answer. In my view there was no such default. In August or September, 1980 plaintiffs served a summons and complaint on a secretary to the general manager of defendant-appellant’s hotel. That service was at least questionable. As specifically permitted by CPLR 320 (subd [b]) and 3211 (subd [e]), defendants served an answer on November 18,1980 which included both a defense of lack of jurisdiction over defendants and defenses on the merits. The action proceeded through pretrial stages, including disclosure, and plaintiffs placed the case on the calendar stating that issue had been joined “on or about 11/18/80” and that “all pleadings served.” Troubled by the defense of lack of jurisdiction, plaintiffs on October 9,1981 served another copy of the same summons and complaint on defendant-appellant through the Secretary of State. Both sides continued their pretrial activities without interruption. The claimed default by defendant-appellant is its failure to serve another answer (or another copy of the same answer) within 30 days after service through the Secretary of State. But defendant was under no obligation to re-serve its answer. It had already served an answer to this same summons and complaint on November 18,1980. A defendant who has answered is under no obligation to serve additional copies of its answer every time a plaintiff serves an additional copy of the same summons and complaint. The only effect of the additional service of the same summons and complaint on defendant-appellant was to overcome the defense of lack of jurisdiction of the person as to that defendant. But a defendant who has answered is under no obligation to serve a new answer whenever supervening events defeat one of the defenses asserted in its answer, particularly when there are two defendants answering in the same pleading and the defense is still valid as to one of them. (Indeed, as the additional service was not of an amended or supplemental complaint, but merely another copy of the same complaint, it is questionable whether defendants had the right without leave of court to serve an amended answer *766omitting that defense.) Plaintiffs suggest that each service of the summons and complaint started a separate action, that the first action was a nullity because of improper service of the summons, but that the defendant-appellant was in default in not answering the complaint in the “second action.” An “action” is an intangible; it is a concept; a way of thinking about the problem useful only when significant practical consequences should justly follow. Here the distinctions between the “two actions” are almost metaphysical. Both actions have the same summons, the same complaint, even the same index number and calendar number. The calendar number was apparently assigned pursuant to a note of issue filed after the second service which stated that issue was joined “on or about 11/18/80.” Without any pretense of consolidation, plaintiffs in one notice of motion, with one caption and index number, moved (a) for an inquest on default (based on the second service) or (b) to strike the defense of lack of jurisdiction in the answer (in the “first action”?), notwithstanding plaintiffs’ present contention that both that answer and that action were a nullity. And in a single order, with the same caption and index number, Special Term disposed of both branches of the motion. The argument that these are two actions and not one is reminiscent of the story about the study to determine who wrote Homer’s poems, which came to the conclusion that they were written either by Homer or by another ancient blind Greek poet of the same name. Such ethereal constructs should not determine the rights of parties. There is no substantial sensible reason why defendant-appellant should be deprived of the opportunity to defend the case on the merits. Plaintiffs’ repeated expressions of indignation should not obscure the simple facts that there is only one complaint and that defendant-appellant timely served its answer to that complaint on November 18, 1980, so that, as plaintiffs said, issue was joined “on or about 11/18/80.” The parties should now proceed to present their proofs on the merits instead of trying to avoid a determination on the merits. As there was no default in answer, Special Term erred in ordering an inquest based upon such purported default. But as the service of the summons and complaint on defendant-appellant Hilton Hotels Corporation through the Secretary of State rendered the defense of lack of jurisdiction of the person no longer viable as to that defendant, that defense should have been stricken as relates to that defendant.